Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. Prediction of Disparity and Its Application to Stereo Matching (hereinafter “Na”, cited in the IDS).
Regarding claim 1, Na discloses a system for generating temporally consistent depth maps (see the abstract, the system is inherent based on the method)

    PNG
    media_image1.png
    213
    362
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    679
    357
    media_image2.png
    Greyscale







 generate a first depth map of the scene based on the first stereo pair of images (see figure 3, the calculation of the depth map for t-1 corresponds to the same scheme of the calculation for t, and thus it is calculated from the stereo pair at t-1 along with the depth map at t-2)

    PNG
    media_image3.png
    441
    350
    media_image3.png
    Greyscale



; obtain a second stereo pair of images of the scene, the second stereo pair of images being captured at a second timepoint and with a second pose associated with the system (see section 2 copied above, figure 1 and figure 3, multiple frames are obtained) ; generate a reprojected first depth map by reprojecting the first depth map to align the first depth map with the second stereo pair of images (see section IV, prediction of disparity at t from the disparity at t-1 and the optical flow/motion estimation [prediction ==reprojection]) ; and generate a second depth map that corresponds to the second stereo pair of images by performing stereo matching on the second stereo pair of images using the reprojected first depth map (see section V, and equation 6)

    PNG
    media_image4.png
    318
    465
    media_image4.png
    Greyscale

, thereby improving temporal consistency of the first depth map with the second depth map, and the overall depth map quality (this is intended use, thus carries no weight, however it is noted that the method of Na improves temporal consistency and the overall depth map quality, see at least the abstract).

Regarding claim 4, the motion in 3D space is analyzed over frames thus the poses are different as the motion vector moves).
Regarding claim 5, Na discloses generating the second depth map using the reprojected first depth map includes implementing a temporal consistency term into a cost function for performing stereo matching on the second stereo pair of images (see section V and equation 6).
Regarding claim 6, the temporal consistency term applies a cost bonus for pixels of the second depth map that share a same or similar disparity value with corresponding pixels of the reprojected first depth map (see equation 6 copied above).
Claim 13 is similarly analyzed to claim 1. 
Claim 14 is similarly analyzed to claim 4.
Claim 15 is similarly analyzed to claim 5.
Claim 16 is similarly analyzed to claim 6.
Claim 20 is similarly analyzed to claim 1. 

 
 
 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Siddiqui et al. US 2016/0012567 (hereinafter “Siddiqui”).
As discussed Na discloses the limitations of claim 1. 
Na does not explicitly disclose wherein the first stereo pair of images is a downsampled first stereo pair of images and the first depth map of the scene is based on the downsampled first stereo pair of images, and wherein the second stereo pair of images is a downsampled second stereo pair of images and the second depth map is generated by performing stereo matching on the downsampled second stereo pair of images.
Siddiqui discloses an efficient technique for stereo depth estimation  that generates a high resolution depth map using a method which requires less memory and computational run time (see paragraphs 0003-0005). 

    PNG
    media_image5.png
    211
    351
    media_image5.png
    Greyscale



Specifically as seen in figure 10 Siddiqui discloses downsampling a pair of stereo images and deriving a depth map based on the downsampled image.

    PNG
    media_image6.png
    623
    447
    media_image6.png
    Greyscale

Na and Siddiqui are analogous art because they are from the same field of endeavor of depth map estimation. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Na and Siddiqui to downsample the stereo pairs of images and obtain the depth map from the downsampled images as shown by Siddiqui. 
Regarding claims 8-9 Siddiqui discloses that the first depth map is one of a plurality of depth maps of the scene, each having a different image size (see figure 1).
Regarding claim 10, Siddiqui discloses generate an upsampled second depth map by applying an edge-preserving filter to the second depth map, wherein the edge-preserving filter utilizes the second depth map, at least one of the plurality of first depth maps, and at least one of the plurality of second stereo pairs of images to generate the upsampled second depth map (see figure 10, steps 1030 and 1040).
Claim 17 is similarly analyzed to claim 8.
Claim 18 is similarly analyzed to claim 9. 
Claim 19 is similarly analyzed to claim 10.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Siddiqui et al. US 2016/0012567 (hereinafter “Siddiqui”) and further in view of Shin et al. Hierarchical bilateral filtering based disparity estimation for view synthesis (hereinafter “Shin”).
Regarding claim 11, as discussed above the combination of Na and Siddiqui discloses the limitations of claim 1. 
Siddiqui does not explicitly disclose that the edge-preserving filter is a joint bilateral filter. 

Siddiqui and Shin are analogous art because they are from the same field of endeavor of disparity estimation with an edge-preserving filter. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Na, Siddiqui and Shin to use a joint bilateral filter to do this as taught by Shin. The motivation is that it would make it highly efficient and could be parallelized on hardware. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Siddiqui and further in view of Zhu et al. US 2019/0101758 (hereinafter “Zhu”).
Regarding claim 12, as discussed above Siddiqui discloses the limitations of claim 1.
Siddiqui does not explicitly disclose reprojecting depth points based on the upsampled depth map to correspond to a user perspective.
Zhu discloses processing stereoscopic images in a manner that they will match the perspective of the user wearing a head mounted device (see paragraph 0006). Specifically as seen in figure 13, after a depth map is generated the left and right images are reprojected so that  a center-line perspective of the left image aligns with users left pupil and a centerline perspective of the right image aligns with user’s right pupil (see paragraph 0101)

    PNG
    media_image7.png
    88
    318
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    420
    622
    media_image8.png
    Greyscale


Siddiqui and Zhu are analogous art because they are from the same field of endeavor of depth map generation. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Na, Siddiqui and Zhu to reproject depth points to . 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached 892 notice of references cited.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN B STREGE/